U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. Post-Effective Amendment No. 4 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 5 (Check appropriate box or boxes) PAPP INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(513) 587-3400 Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): / X/ immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.4 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.3 filedMarch 23, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Phoenix and State of Arizona, on the5th day of April, 2012. PAPP INVESTMENT TRUST By: /s/ Harry A.Papp Harry A. Papp President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Harry A. Papp Trustee and President April 5, 2012 Harry A. Papp (Chief Executive Officer) /s/ Mark J. Seger Treasurer April 5, 2012 Mark J. Seger (Chief Financial Officer) /s/ Rosellen C. Papp Trustee and Vice President April 5, 2012 Rosellen C. Papp * Trustee James K. Ballinger * Trustee Cynthia P. Hubiak * Trustee Carolyn P. O’Malley By: /s/ Tina H. Bloom Tina H. Bloom Attorney-in-fact* April 5, 2012 EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
